DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Nov 21 has been entered.
 
Response to Amendment
35 USC 112 2nd of claim 15 is withdrawn.  For 35 USC 102, the alternative interpretation rejection has been removed from the mapping.
35 USC 112 2nd of claim 17 is withdrawn.  Note that claim 17 is now rejected under 102, based on the clarification provided by the amendment.

Response to Argument
Applicants’ arguments were considered, but are unpersuasive.

Firstly, per the claim language, the specific condition just has to be provided by a user terminal.  It does not have to be entered by the users themselves.  Secondly, Fig. 8 shows that each “milestone” has a different time (although same date).  This is important because it shows that some system generation for scheduling may occur.  Moreover, even though Fig. 11 shows identical start date/times, they are still differently listed.  As such, this appears to show a respective condition.

Applicants also acknowledge that Das starts the workflow at the right time, but not satisfaction of the corresponding specific condition.  Remarks at 11.
Sure it does.  When the condition of the right time arrives, each piece of data that has its condition fulfilled must execute.

Arguments directed to new claims are persuasive
See objection to claim directed to otherwise allowable subject matter as depending on a rejected claim, ibid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Das et al. (US 10,585,656 B1) hereinafter Das.
Note: Although claim 15 has a 112 2nd rejection against it, the ambiguous interpretation as two potential interpretations that individually set forth definite metes and bounds, and both are addressed in the mapping below.  This does not counter the issue of indefiniteness above, since both interpretations set forth different claim scopes, and it is still unclear which interpretation is required, but this falls into the circumstances permitting a prior art rejection under MPEP 2173.06(II).
With respect to claim 1, Das discloses
a communication interface that receives a plurality of pieces of data (Fig.1, “the computing environment” of Das, shows a variety of interfaces in a network environment);
a user terminal (Fig. 2 element 208, user device) that provides each piece of data which is received or scheduled to be received, a specific condition, respectively (Col 14 lines 16-18 particularly specify times in which processing should be performed; Col 7 lines 24-28 “The event manager 202 receives user input specifying one or more of a client, an environment, or a release packet for the workflow. Generally, an ‘event’ is scheduled, wherein the event refers to processing a workflow in order to deploy software, as specified in a release packet.” thus showing that the event manager reads on the setting unit.) 
 in association with each piece of the data which is received or scheduled to be received by the communication interface (Col 7 lines 54-63, particular workflow steps are stored in the database.  Fig. 6 shows scheduling events with start and end dates).
a processor (Fig. 2 element 204, integration manager) that performs batch processing of a plurality of pieces of data in a case where each of the plurality of pieces of data received by the communication interface satisfies the corresponding specific condition stored in the memory (Col 14 lines 35-45, data is collected and bundled for use by the event manager during software deployment.  Example given is user-input date/time.  Col 14 lines 66-Col 15 line 6, integration manager receives bundled events from event manager and executes the workflow),
wherein each piece of the data is a document file, an image file or a video file (Col 7 lines 44-53, esp. lines 48-53, release packet and artifacts.  Col 8 lines 55-59, workflow may deploy artifacts, line 65-Col 9 line 8, artifacts are text/image content files (design document, workflow diagram “and the like.”))

With respect to claim 2, Das teaches the corresponding specific condition is that the data is received by the communication interface (Fig. 6 shows GUI that accepts event scheduling information) and is stored in a data storage region (Fig. 2 element 210, the “memory” is the data storage region.)



With respect to claim 10, dependent upon claim 9, Das teaches that the specific addition is an update (Col 6 lines 33-38, update is one of the workflow tasks the server can perform) more than or equal to a threshold (Fig.6 recurrences are either based on particular units of days, or on a particular day each month.  The threshold is on or after the date/time set by the recurrence.)

With respect to claim 13, Das discloses
wherein the processor that performs a control such that whether or not each of the plurality of pieces of data satisfies the specific condition is displayed (Fig. 8, milestones within an event have a “status” identifier, which are here marked as completed.  Fig. 11 shows granularity at the event level and similar column heading, and some are marked as started or failed, all of which show that the condition to start was met.  Note the filers on the left include element 1106 “scheduled” which suggests that there may be events where the condition was not met.).

With respect to claim 14, Das discloses wherein the processor performs a control such that the specific condition is displayed for each of the plurality of pieces of data (Fig. 8 shows both the milestone and the dates for each element of an event). 

With respect to claim 15, Das discloses the processor that performs a control such that collective progress of the plurality of pieces of data are displayed as a whole (Fig. 11 element 1134 is a graph that shows a pie chart including status of “started,” “completed,” “failed,” and “paused” per the legend 1136, thus showing collective progress of the events, displayed as a whole..)

With respect to claim 17, Das teaches 
a display control unit that performs a control such that the corresponding specific condition for each piece of data is displayed (Fig. 8, Col “Start Date 802” shows the particulate date and time for each step in the workflow.)

With respect to claim 18, and claims 19 dependent upon claim 2, Das discloses
the batch processing is at least one of a data transmission, a data encryption, a data decryption, a data format change, a data edition, a data compression, or a data decompression (with respect to “edition” Das Col 6 line 4 provides that an example of stored data is “version information for release packages.”  With respect to transmission, Col 6 lines 33-36 shows that the server may “access, retrieve, communicate, receive, and update information stored in data store 108,” all of which require transmission.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Das as applied to claim 1, in view of Kim.
With respect to claim 3, Das does not teach the corresponding specific condition is that a specific work is completed by a specific user.

Kim teaches the corresponding specific condition is that a specific work is completed by a specific user ([0029] shows ID management, including access rights.  Since ID management is part of a workflow, defining the specific ID for a specific user is implicitly a condition.).

Das and Kim are directed to workflow.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teaching of the references in order to permit human oversight the workflow of the document deployment process.

With respect to claim 4, Das does not teach the corresponding specific condition is that a specific work is completed by a specific user and is confirmed by another user.

Kim teaches the corresponding specific condition is that a specific work is completed by a specific user and is confirmed by another user (Background [0006] shows that each box of the workflow shown in Fig. 2 is handled by a “next worker”.  The right-most step is “approval.”  Since the workflow system is an improvement on handling prior art workflows, the conditions in the workflow of the disclosed workflow server encompass managing data to a new user for confirmation.). 

Das and Kim are directed to workflow.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teaching of the references in order to permit human oversight the workflow of the document deployment process.

With respect to claim 5, dependent upon claim 3, Kim teaches the specific work is a limitation operation of updating or deleting data by the specific user (Background [0006] background information includes adding various data.  Fig. 4, file management shows that deleting data is also encompassed.  The “limitation” aspect is shown by logout - rights are handled as part of the workflow, per [0029]). 



With respect to claim 8, dependent upon claim 3, Kim teaches the specific work is a version upgrade by a specific user (Fig. 2 shows file versions as part of the prior art process; [0006] shows that these are for specific users, [0029] shows that user access rights are part of the workflow system for inventive system too.). 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Das as applied to claims 1, 3, in view of Dougherty et al. (US 2002/0161602 A1) hereinafter Dougherty
With respect to claim 7, dependent upon claim 3, Kim teaches a specific user (per [0006], tasks are assigned to different workers), and transitions of work once the work is complete (Figs. 2, generally)

The combined teachings of Kim and Das do not disclose the specific work is a notification of a work completion by a specific user.
Dougherty teaches [….] a notification of a work completion by a specific user (Fig. 33.  “Settings for tasks I assign to others,” last check box is “Notify Me When A Task Is Complete”)

The references are directed to workflow.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to alert supervisors or teams when important tasks have been completed.

Although neither reference discloses complete arrangement of claim 3 and 7, namely “the specific condition is that, a notification of a work completion by a specific user, is completed by a specific user.” Automation of a manual activity has been held as prima facie obvious.  See In re Venner, 262 F.2d 91, 95 (CCPA 1958).  

Kim, Das, and Dougherty are directed to workflows.  Kim teaches that a basic idea of a workflow may be a stepwise execution of tasks (Kim Fig. 2) without specifically identifying who initiates a step, Das teaches user provided indication to initiate a workflow (Col 14 lines 33-35), and Dougherty teaches automated notification when a task is complete.  Even if the basic idea assumes a user manually initiates each step, it would have be obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references by substituting the user indication with the notification for the predictable result of initiating the next step.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das as applied to claim 1, in view of Hoffman et al. (US 2006/0015416 A1) hereinafter Hoffman


Das does not teach notifies an administrator wherein the processor performs […] processing in a case where a confirmation is received from the administrator who receives the notification from the processor.  

Hoffman teaches that it was known to (1) send notification to a manager of an element and (2) receive a confirmation from an administrator to proceed with a process.  ([0640] process of adding a new user [0641] new user applies for an account [0642] request verified by administrator, and notification sent to user’s manager.  Implicitly, the administrator was also notified of the application too, in order for the administrator to know that a verification was necessary).  

Thus, the combine teachings perform notifies an administrator (Hoffman [0642], by implication.  Also, obvious where the person with the role of administrator also has the role of manage) wherein the processor performs batch processing (Das, as cited above) in a case where a confirmation is received from the administrator who receives the notification from the processor (Hoffman [0642]).  

.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das as applied to claim 1, in view of the Harrison et al., CDIA Training & Test Preparation Guide pp 68-70, hereinafter HSM.
With respect to claim 12, Das does not teach the corresponding specific condition is that the data, received by the communication interface, is stored in a data storage region until a specific date after the data is stored in the data storage region.

However, the use of longevity of storage in a data store to invoke further data processing was well known in the art.  For example, it is used in Hierarchical Storage Management may use “creation date” to determine whether trigger file migration to secondary drives.

Thus, HSM teaches the corresponding specific condition is that the data, received by the communication interface, is stored in a data storage region until a specific date after the data is stored in the data storage region (p68, “There are three general rules, which are the basis for establishing migration:  #2 is “Creation date”).

.

Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Haughton et al. (US 6,262,531) hereinafter Haughton
With respect to claim 16, dependent upon claim 13, Das teaches scheduling as a specific condition (as cited in indep. claim) but does not teach the processor notifies a user, who is going to provide the reception unit with data which does not satisfy the corresponding specific condition among the plurality of pieces of data.

Haughton teaches 
(Col 16 lines 32-37, notification for tasks that are not completed as scheduled.  Col 16 lines 24-25, tasks include creating and transmitting a list of medications).

Das and Haughton are directed to workflow management.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references so that the user submitting the data will understand that the user is not performing on time.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Das as applied to claim 1, in view of Dougherty 
With respect to claim 17, Kim and Das do not teach
a display control unit that performs a control such that the specific condition for each piece of data is displayed to a user who is going to provide the reception unit with the plurality of pieces of data.  

Dougherty teaches
a display control unit that performs a control such that the specific condition for each piece of data is displayed to a user (Fig. 34, generally) who is going to provide the reception unit with the plurality of pieces of data (does not to further limit apparatus claim, since this is not about an apparatus at all, and any display of data is capable of being displayed to any arbitrary user.  That said, [0228] also states that both users with and without modification permissions may view Fig. 34.  This infers classes of admins and conventional users – this is also supported by the Owner field in Fig. 34 which shows both “User[number] and ‘SGFAdminFirst”  Since completion of a workflow step will input that changed data into the workflow, even if this limitation is shown or amended to carry weight, it is taught.).  
.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is directed to the negative limitation of when batch processing is not performed.

Although, as above, Das still shows a specific condition for each data (Fig. 8 shows same dates, but slightly different times, of when tasks are scheduled), it does not show that the batch process as a whole declining to run if one of the conditions in the batch fail.  Indeed, Fig. 8 shows completion despite the presence of failed tasks.

The located references do not quite read on this particular claim.  The translated abstract of JP H08286958 teaches respective specific conditions for batches by saying:
PURPOSE: To provide an effective job scheduling plan before a batch processing is executed and also to predict influence at the time of change in system configuration capable of parallely executing plural jobs before change. CONSTITUTION: The execution start conditions of respective jobs are decided based on a past job execution history 115 and the execution times of the respective jobs are obtained from execution history information. When change in a system operation such as job multiplexing increase/decrease is given as parameter information 114, the parameter is added as the condition and a simulation is executed in a simulation part 104 so that its result is provided as the job schedule plan.



The translation of Noda et al. (WO 20170220005 A1) states:
Furthermore, the SLA management table 26 is a table used for managing the time conditions defined in the SLA for each online process and batch process registered in advance by the system administrator. As shown in FIG. A column 26A and an SLA column 26B are provided.
The process name column 26A stores the process names of all the processes executed in the database server device 2, and the SLA column 26B concludes the corresponding process with the user of the database system 1. The time conditions defined in the SLA (maximum values of response time and processing time) are stored.

This shows discrimination between respective time conditions, but not that it is for received data (the translation does not clearly spell out what SLA means, but by context, is likely to stand for “Service Level Agreement,” a term of art in the field of Quality of Service).

The translation of Luo et al. (CN 109584119 A) states:
The litigation cases efficient (batch) processing system and method, in obtaining case information, case information-related litigation (legal) file, according to related rules, the case file satisfies different conditions respectively in conveying to the related file to the corresponding agent handling mass action litigation result application transaction, accepts the response (the core is distributed case treatment). intensively collecting the case information according to the cases and distribution characteristic, centralized distribution to relevant Law batch processing.

This is representative of many references that perform batch processing in accordance to conditions.  However, those conditions are to the batch as a whole, not to the individual files, events, or data within the batch.



Remarks
Note: The examiner’s review of the previous Office Action found that it did not have a rejection for claim 16, after resolving the 112 rejection that was in place as part of the FAOM.  The examiner has added a prior art rejection here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo et al. (CN 109584119 A)
Noda et al. (WO 2017022005 A1)
Hondo et al. (JP H08286958 A)
As discussed as explanation for why claim 21 appears to contain allowable subject matter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        14 Jan 22